Citation Nr: 0620014	
Decision Date: 07/10/06    Archive Date: 07/21/06	

DOCKET NO.  97-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an increased rating for a cervical spine 
disorder, currently evaluated as 10 percent disabling, to 
include the restoration of a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from Jun 1981 to December 
1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision, the RO reduced the veteran's 
previously-assigned 20 percent evaluation for service-
connected cervical strain to 10 percent, effective from 
July 1, 1996.  The case has subsequently been transferred to 
the jurisdiction of the Hartford, Connecticut RO.

This case was previously before the Board in March 1999 and 
August 2004, on which occasions it was remanded for 
additional development.  In a decision accompanying the 
August 2004 remand, the Board denied entitlement to an 
evaluation in excess of 10 percent for service-connected 
headaches.  Accordingly, that issue is no longer before the 
Board.  


FINDINGS OF FACT

1.  The November 1995 VA examination revealed improvement in 
the veteran's cervical spine strain, with only slight pain 
and no muscle spasm.

2.  The RO properly notified the veteran of the proposed and 
final reduction, and all due process concerns were met.

3.  At the time of the reduction, the veteran's cervical 
spine disability was no more than mild in severity, with 
slight limitation of motion and no muscle spasm. 

4.  The veteran's cervical spine disability is currently of 
moderate severity, as characterized by limitation of motion, 
complaints of pain, and muscle spasm on 
X-ray.  


CONCLUSIONS OF LAW

1.  The reduction from 20 percent to 10 percent effective 
July 1, 1996 was proper.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.105(e), 4.71a, Diagnostic Code 5290.

2.  The criteria for a 20 percent evaluation, but no more, 
for a cervical spine disability are currently met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [(codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

This case arises from a reduction of benefits, in which the 
appropriate due process letter was provided in December 1995.  
Following enactment of the VCAA, in correspondence of March 
2002 and September 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to the claim.  
The case was thereafter readjudicated in August 2003, 
November 2003, and September 2005 Supplemental Statements of 
the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have had any effect on the case 
or to have caused injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Factual Background

Records from 1987 included complaints of neck pain and spasm 
following a motor vehicle accident.

A March 1992 VA examination report noted complaints of 
recurrent neck pain.  Full range of motion of the cervical 
spine was possible.  Slight muscle spasm of the paraspinal 
muscles of the cervical region were noted.  

A May 1993 VA examination report showed the veteran 
complaining of pain and aching in the back of the neck.  He 
reported that backward extension and lateral rotation of the 
neck aggravated the neck.  On physical examination there was 
slight muscle spasm of the lower cervical region.  Discomfort 
was noted on full lateral rotation of the cervical spine, 0 
to 40 degrees.  Backward extension of the cervical spine was 
0 to 35 degrees with further attempt causing discomfort.  X-
ray of the cervical spine in April 2003 revealed no 
abnormality.

Service connection for a cervical strain was granted in an 
August 1993 rating decision, with a 20 percent evaluation 
assigned effective December 19, 1991.  

At the time of a routine future VA spine examination in 
November 1995, the veteran stated that, in 1987, while 
stopped at a red light, he was struck from behind by another 
vehicle, injuring his neck.  Reportedly, at that time, the 
veteran was given a neck brace.  According to the veteran, he 
had recently undergone radiographic studies of his neck, 
which turned out to be normal.  On physical examination, it 
was noted that a neurological and sensory evaluation was 
completely unremarkable.  In fact, on motor examination, the 
veteran was very strong.  Examination of the neck showed a 
"little bit" of pain going to the right and when twisting the 
neck, but no pain going to the left.  At the time of 
examination, the veteran's reflexes were normal bilaterally.  
Further examination revealed no evidence of any postural 
abnormalities or fixed deformities.  Deep tendon reflexes 
were 2+ bilaterally, with no motor or sensory loss on 
pinprick or muscle testing.  Radiographic studies of the 
veteran's neck were described as completely unremarkable.  
While on radiographic examination in June 1994, the veteran's 
cervical spine showed some straightening, this was felt to be 
due to the veteran's position "and/or spasm."  There was no 
evidence of any bony fracture, and the impression was of 
straightening of the cervical spine with curvature, which 
could be due to spasm or position.  

Examination of the veteran's neck showed 75 degrees of 
forward flexion, with 50 degrees of backward flexion and no 
pain.  Left lateral flexion was to 40 degrees, with slight 
pain in the neck to the right.  Right lateral flexion was to 
35 degrees with no pain.  Rotation to the left and right was 
to 40 degrees, once again with no pain.  The pertinent 
diagnosis noted was rule out facet syndrome of the neck.  

On VA neurologic examination, likewise conducted in November 
1995, it was noted that cervical X-rays taken in 1994 were 
"completely unremarkable" as to the bones.  The pertinent 
diagnosis noted was musculoskeletal imbalance following motor 
vehicle whiplash, with an unremarkable motor and sensory 
evaluation, and no arthritis on regular X-rays.

On VA spine examination in January 2001, it was noted that 
the veteran's claims file was available, and had been 
reviewed.  Reportedly, in 1997, the veteran had been involved 
in a motor vehicle accident, with documented injuries to his 
cervical spine.  As a result, the veteran currently 
experienced constant pain in his neck.  According to the 
veteran, his pain was better with the use of medication, and 
worse with certain motions, such as rotation and flexion.  

On physical examination, the veteran's cervical spine 
displayed no muscle spasm or tenderness.  Forward flexion was 
from 0 to 40 degrees, with backward extension from 0 to 
5 degrees.  Lateral rotation to the right was from 0 to 
75 degrees, with lateral rotation to the left from 0 to 
60 degrees, with the last 10 degrees of rotation resulting in 
some pain in the left shoulder.  Lateral flexion to the right 
was from 0 to 45 degrees, with lateral flexion to the left 
from 0 to 35 degrees, inducing pain in the left shoulder and 
back.  During the course of the examination, there was no 
evidence of easy fatigability, weakened motion, or any 
additional loss of range of motion.  Nor was there any 
greater limitation on range of motion due to pain on use.  
Radiographic studies of the veteran's cervical spine showed 
evidence of mild degenerative changes.  The pertinent 
diagnosis noted was degenerative arthritis of the cervical 
spine related to a motor vehicle accident.  

On VA neurologic examination in May 2003, it was noted that, 
at the time of the veteran's inservice motor vehicle 
accident, plain X-rays showed no evidence of any fracture or 
other injuries.  However, since the time of his injury, the 
veteran had experienced neck discomfort.  According to the 
veteran, his neck discomfort was associated with sharp pains 
across his left shoulder blade, but without symptoms which 
might indicate cervical radiculopathy.  When further 
questioned, the veteran denied any bladder or bowel 
dysfunction.  Apparently, he had previously been told that he 
had "mild degenerative changes in his neck and back."  

On physical examination, the veteran displayed intact neck 
movements to either side, forwards, and backwards.  Also 
noted was some subjective discomfort upon extreme flexion 
towards the left side.  Neurological evaluation showed no 
evidence of any weakness or reflex abnormality.  Sensory and 
cerebellar evaluations were likewise within normal limits.  
The clinical impression was of a normal neurological 
examination with symptoms most consistent with 
musculoskeletal neck discomfort.  

Private medical records dated in June 2003 show treatment at 
that time for various cervical spine problems.  During the 
course of outpatient treatment in mid June 2003, the veteran 
stated that his neck was becoming "more problematic."  This 
is to say that he was experiencing more difficulty sleeping.  
According to the veteran, he had in the past received 
physical therapy, and used a TENS unit.  Also noted was that 
the veteran was using pain medication more frequently.  On 
physical examination, the veteran's neck displayed no 
specific trigger points.  There was, however, some evidence 
of pain on range of motion.  The clinical assessment was 
chronic neck pain, with prior radiographic studies 
documenting the presence of arthritis.

Private radiographic studies of the veteran's cervical spine 
conducted in late May 2003 showed evidence of muscle spasm, 
but were otherwise negative.

On VA neurologic examination in July 2003, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran complained of pain 
and some discomfort with extreme lateral flexion of his neck.  
However, the veteran denied any symptoms which might suggest 
the presence of cervical radiculopathy.  Similarly denied 
were problems with focal weakness or numbness.  A review of 
cervical spine films as well as the accompanying report 
showed references to possible mild degenerative arthritis.

On physical examination, neck motions were intact in all 
directions.  However, the veteran did complain of mild 
discomfort with extreme lateral flexion to either side.  
There was no evidence of any focal weakness, and reflexes 
were physiologic.  Sensory and cerebellar examinations were 
similarly within normal limits.  In the opinion of the 
examiner, the veteran showed no significant residual sequelae 
from his whiplash injury in 1987.  Nor did he have any fixed 
neurological deficits which could be attributed to cervical 
disc disease.  

A private outpatient treatment record dated in September 2003 
reveals that the veteran was seen at that time for problems 
with his neck, particularly on extension and with lateral 
twisting.  According to the veteran, his neck problems "went 
back" 16 years.  On physical examination, there was some 
evidence of muscle spasm.  However, range of motion of the 
veteran's neck was described as "decent."  Further 
examination showed no evidence of any neurologic deficit.  
The pertinent diagnosis was chronic worsening neck pain.  

On private orthopedic examination in March 2004, it was noted 
that there was some clinical tenderness to deep palpation 
along the left and right trapezius muscle areas at the base 
of the veteran's neck.  When asked to rotate his head from 
side to side, there was noted a decreased range of motion.  
The veteran was able to go from 0 to 30 degrees on the right 
and left, though with complaints of pain.  When he flexed, 
extended, or tilted his head to the right and left, he also 
complained of pain.  Noted at the time of examination was 
that the veteran could tilt his head from 0 to 30 degrees to 
both the right and left, though with accompanying pain.  When 
the veteran placed his arms behind his head, he complained of 
pain between the shoulder blades.  Deep tendon reflexes were 
intact bilaterally, and there was no evidence of any 
neurosensory deficit in either upper extremity.  The 
pertinent diagnosis noted was chronic cervical neck pain with 
a loss of mobility due to a motor vehicle accident.  The 
physician noted that the veteran had a loss of function of 8 
percent of the neck based on the whole person based on 
American Medical Association Guidelines to Permanent 
Impairment, 5th Edition. 

On VA orthopedic examination in March 2005, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Reportedly, in 1987, the veteran was "rear ended" 
while sitting at a red light.  At that time, there was no 
evidence of any neck fracture.  However, over time, the 
veteran developed problems with intermittent neck pain and/or 
spasm, for which he had received treatment with a TENS unit, 
hot/cold compresses, ultrasound, and various medications.

Current complaints consisted of pain with a baseline 
intensity of 5/10, which increased to 8-9/10 when driving or 
when looking over at his left side mirror.  The veteran 
additionally reported increased neck pain with repeated neck 
extension.  Aside from pain, the veteran reported a 
limitation of range of motion from pain mostly in conjunction 
with the aforementioned actions.  Currently, there was no 
specific report related to cervical radiculopathy.

On physical examination, the veteran complained of posterior 
neck pain without radiation or weakness, but with some 
limitation of motion from pain.  While the veteran did 
experience certain episodes of increased pain, they were 
unrelated to additional loss of range of motion.  When 
questioned, the veteran denied any bowel or bladder 
complaints.  Nor did he make use of a cane or other assistive 
device.  

On further examination, the veteran's spine, limbs, posture, 
gait, and head position were all within normal limits.  Range 
of motion measurements showed forward flexion from 0 to 
50 degrees, with some discomfort at the end of motion; 
extension from 0 to 10 degrees without pain, ranging up to 
25 degrees with pain; left and right lateral flexion ranging 
from 0 to 20 degrees without pain, and up to 30 degrees with 
pain; and left and right lateral rotation from 0 to 
30 degrees without pain, ranging up to 60 degrees with pain.  
At the time of examination, the veteran exhibited no 
additional loss of range of motion due to fatigue, weakness, 
or lack of endurance following repetitive use or during 
flareups.  Some painful motion was described, though there 
was no evidence of spasm, weakness, or tenderness.  Cervical 
sensation was within normal limits, and there was no evidence 
of any atrophy of the upper extremities, to include the 
intrinsic hand muscles.  Deep tendon reflexes of the upper 
extremities were +2, and there was no evidence of any bowel 
or bladder incontinence.

Radiographic studies of the veteran's neck showed evidence of 
normal cervical spine alignment.  The prevertebral soft 
tissues were preserved, as was vertebral body height at each 
level.  The bony neural foramina were widely patent, and the 
odontoid was intact.  The clinical impression was of mild 
osteoarthritic disease of the cervical spine.

In the opinion of the examiner, the veteran's post-traumatic 
degenerative joint disease was most likely related to a 
whiplash injury in service, resulting in some limitation of 
range of motion due to pain (and spasm, per report), but no 
significant cervical radiculopathy.  

Analysis

The veteran in this case seeks restoration of a 20 percent 
evaluation for his service-connected cervical spine 
disability.  In pertinent part, it is argued that the 
veteran's neck problems have not, in fact, improved, and that 
he is therefore entitled to the 20 percent evaluation for 
that disability previously assigned.

As an initial matter, the provisions of 38 C.F.R. § 3.105(e) 
allow for the reduction in evaluation of a service-connected 
disability when considered warranted by the evidence, but 
only after following certain procedural guidelines.  See also 
38 C.F.R. § 4.1 (a disability may require re-ratings over 
time in accordance with changes in law, medical knowledge, 
and the veteran's condition).  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e).  

As stated above, the December 1995 rating action proposed to 
reduce the veteran's 20 percent rating to 10 percent for his 
cervical spine strain.  He was notified of this action by a 
December 1995 letter advising the veteran of his due process 
rights.  He was afforded an opportunity to have a pre-
determination hearing, and given at least 60 days in which to 
present additional evidence.  See 38 C.F.R. § 3.105(e).  The 
final reduction was effectuated by the April 1996 rating 
decision, with a prospective reduction date of July 1, 1996.  
Thus, the process required to reduce the veteran's rating was 
correctly followed by the RO.  

The next question to be addressed is whether, given the 
available evidence, such a reduction was warranted.  In this 
regard, a reduction taken within less than five years from 
the award of the 20 percent rating, is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.

While the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings are not applicable, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown v. Brown, 5 Vet. App. 413 
(1993).

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.

The veteran is currently service connected for cervical spine 
strain with more recent evidence showing mild degenerative 
arthritis.  The evidence does not establish that the veteran 
has been diagnosed with intervertebral disc syndrome, thus 
criteria related to that disability are not for application.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 26, 2003) and 5243 (effective September 26, 2003).

Prior to September 26, 2003, a 10 percent evaluation was 
warranted where there was evidence of slight limitation of 
motion of the cervical segment of the spine.  In order to 
warrant an increased, which is to say, 20 percent evaluation, 
it was necessary that there be shown a moderate limitation of 
motion of the cervical spine.  38 C.F.R. 4.71a, Diagnostic 
Code 5290 (effective prior to September 26, 2003).  Severe 
limitation of motion of the cervical spine warranted a 30 
percent rating.

Turning first to the question of whether the reduction was 
proper, the Board notes that both the March 1992 and May 1993 
VA examination reports found evidence of slight muscle spasm 
of the cervical muscles.  The March 1992 report noted 
discomfort on full lateral rotation and backward extension.  
The May 1993 VA examination report revealed the same 
complaints, with discomfort on full lateral rotation and 
backward extension of 0 to 35 degrees.  On the basis of 
"some" limitation of motion and cervical muscle spasms, the 
RO assigned a 20 percent rating.  

However, the November 1995 examination noted no complaints on 
backward extension, forward flexion, bilateral rotation or 
right lateral flexion.  Only slight pain was noted on left 
lateral flexion.  The examiner did note than an X-ray in June 
1994 revealed straightening of the curvature of the cervical 
spine due to muscle spasm and/or positioning.  However, the 
examiner noted that X-rays of the neck were completely 
unremarkable.  Backward extension was from 0 to 50 degrees.  
At the time of that examination, the veteran's complaints 
centered around his low back disorder and headaches.

The evidence shows that the veteran's cervical spine strain 
had improved by the time of the November 1995 examination.  
He had no real complaints pertinent to his neck, focusing 
rather on his low back and headache pain.  Only "a little 
bit of pain" was noted on examination of range of motion of 
the neck, and no mention of muscle spasms was noted on that 
examination.  The last finding of possible muscle spasms was 
on an X-ray taken almost 11/2 years previously.  The Board 
finds such evidence consistent with the finding of 
improvement, and that the reduction to 10 percent based on 
slight limitation of motion was proper. 

Turning to whether a rating in excess of 10 percent is 
warranted subsequent to the reduction, the Board notes that, 
during the course of this appeal, on September 26, 2003, 
there became effective new regulations for the evaluation of 
service-connected disabilities of the spine.  Where a law or 
regulation changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent or direction from the VA Secretary to the contrary.  
The veteran is entitled to the application of the version of 
the regulations which is most favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied prior to the effective date of the 
new criteria.  See VAOPGCPREC 3-2000 (April 10, 2000).

Under the schedular requirements for the evaluation of 
service-connected cervical spine disabilities which became 
effective September 26, 2003, a 10 percent evaluation is 
warranted where there is evidence of forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or a combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or vertebral body fracture with a loss of 
50 percent or more of the height of the vertebra.  Any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment are to be 
evaluated separately under an appropriate diagnostic code.  

As noted above, under the old rating criteria, a 20 percent 
rating is warranted for moderate limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  Under the 
schedular criteria which became effective September 26, 2003, 
a 20 percent rating requires demonstrated forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Associated objective abnormalities, 
including, but not limited to, bowel or bladder impairment 
must be evaluated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (2005).  
A 30 percent rating requires forward flexion of the cervical 
spine to 15 degrees or less.  Id.

The first medical evidence following the November 1995 
examination is the January 2001 examination, which showed 
some limitation of motion, particularly in backward 
extension, but the limitation of range of motion as a whole 
was slight in nature.  No muscle spasms were noted, and no 
additional functional impairment based on fatigability, 
weakness or pain on motion was found by the examiner.  

A May 2003 X-ray of the cervical spine noted evidence of 
muscle spasm.  In June 2003 the veteran was prescribed a TENS 
unit for his cervical spine by a private physician, and pain 
with range of motion was noted at that time.  The veteran at 
that time reported that his neck was becoming more 
problematic.  A March 2004 private treatment report noted 30 
degrees of rotation and lateral flexion bilaterally and 
complaints of pain.  On the March 2005, VA orthopedic 
examination, the veteran complained of neck pain which 
increased to 8 or 9 on a scale of 10 when driving, or when 
looking over to his left side mirror.  Also noted were 
problems with increased neck pain on repeated extension.  
Range of motion measurements showed forward flexion to 
50 degrees, with extension to 10 degrees, left and right 
lateral flexion to 20 degrees, and left and right lateral 
rotation to 30 degrees, all without pain.  Significantly, at 
the time of that examination, the veteran displayed a 
combined range of motion of his cervical spine of 
160 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242 (2005).

A higher rating is not warranted as the preponderance of the 
evidence does not reflect that his cervical spine disability 
more nearly approximates severe limitation of motion, or 
limitation of forward flexion to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002) or Diagnostic Codes 
5237, 5242 (2005); see also 38 U.S.C.A. § 5107(b).   


ORDER

The reduction from 20 percent to 10 percent for the veteran's 
cervical spine strain, effective July 1, 1996 was proper.  

A current evaluation of 20 percent for cervical spine strain 
is granted, subject to the regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


